

115 HR 6604 IH: Mental Health and Public Safety Partnership Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6604IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. MacArthur (for himself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the establishment of a pilot program to provide grants to community mental health
			 centers for the placement of social workers with law enforcement agencies,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Mental Health and Public Safety Partnership Act of 2018. 2.EstablishmentNot later than 6 months after the date of enactment of this Act, the Attorney General shall establish a pilot program to provide grants to community mental health centers for the placement of social workers with law enforcement agencies to facilitate closer coordination on law enforcement issues with an underlying connection to mental health.
 3.Number and amount of grantsThe Attorney General shall award not more than 2 grants each fiscal year to community mental health centers (as such term is defined in section 1861 of the Social Security Act) in each of the 4 census regions. Each such grant shall be in an amount not to exceed $300,000. The term of such a grant shall be 3 years. Each such mental health center shall partner with a law enforcement agency that employs not more than 100 officers in order to carry out the purposes of the grant.
 4.Eligibility for placement with a law enforcement agencyTo be eligible for placement with a law enforcement agency under this Act, a social worker shall be—
 (1)licensed under the applicable State law; and (2)employed by a community mental health center.
 5.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $2,400,000 for fiscal years 2019, 2020, and 2021.
 6.Termination of program; report to CongressThis Act is repealed on the date that is 3 years after a grant is first made under this Act. The Attorney General shall report to Congress not later than six months thereafter on the outcomes of any cases where the social worker became involved and the total number of such cases, and any other information deemed relevant.
		